Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 18 and 19, line 2 of each claim, note that the recitation of “the membrane” lacks proper antecedent basis since no “membrane” has been previously defined in the chain of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taheri (US2012/0142144 A1).

In regards to claim 9, Taheri teaches in annotated Fig. 4J below, a MEMS device comprising: 
A MEMS resonating element (labeled “ACTUATOR/SENSOR”) arranged in a device layer (Annotated Layer A) of the MEMS device; 
A lower cavity (bottom cavity 430) formed within a first layer (402) of the MEMS device that is different from the device layer; 
An upper cavity (upper cavity 430) formed within a second layer (Layers located in Annotated Box B) of the MEMS device that is different from the first layer and the device layer, wherein the MEMS resonating element is anchored/positioned in the device layer between the lower and upper cavities; 
A first set of electrodes (Left layer 414 and via 420) for electrostatic actuation and sensing of the MEMS resonating element, wherein the first set of electrodes are arranged in the device layer (Annotated Layer A) of the MEMS device; and
A second set of electrodes (Annotated Via C and top metal electrode 406a) for electrostatic actuation and sensing of the MEMS resonating element, wherein the second set of electrodes are separated from the first set of electrodes, and wherein the second set of electrodes are located in the second layer (Annotated Box B).


    PNG
    media_image1.png
    310
    868
    media_image1.png
    Greyscale


In regards to claim 11, although not explicitly stated, the presence of an air gap between a side surface (i.e. left side) of the MEMS resonating element (i.e. metal surface) and the first set of electrodes (Left layer 414 and via 420, i.e. forming another metal surface) will mean that the MEMS and the first set of electrodes are capacitively coupled to each other (i.e. metal/insulator/metal will form a capacitance). For the same reasons, the second set of electrode (i.e. top metal electrode 406a) will also be capacitively coupled to a top surface of the MEMS resonating element.

In regards to claim 16, based on related figure 4B and Paragraph [0036], the device layer, the first layer and the second layers are all separate semiconductor substrates/layers that are bonded together. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US2012/0142144 A1) in view of Saito et al. (US2013/0134837 A1).

	As disclosed above, Taheri teaches the claimed invention as recited in claim 9. However, Taheri doesn’t disclose a shape for the MEMS resonating element (i.e. the “ACTUATOR/SENSOR” being generic), thus does not teach in regards to claim 17, wherein the MEMS resonating element comprises at least one of a disk resonator, a square resonator, a breathing mode resonator, a multi-ring breathing mode resonator, a Lame mode resonator, or a wine-glass mode resonator.

	Saito et al. teaches in Fig. 1 a disk MEMS resonating element. Saito et al. teaches in paragraph [0054] that a disk type MEMS resonator is widely used as a sensor and an actuator. 

	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic MEMS resonating element of Taheri with a disk type MEMS resonating element because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for MEMS resonating element that able to perform the same function (See Saito et al., Fig. 1 and Paragraph [0054]).
Allowable Subject Matter

Claims 1-8 are allowed. 

Claims 10, 12-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	In regards to claim 1, the most relevant prior art reference is Taheri (US2012/0142144 A1) as disclosed above. However, in regards to claim 1, Taheri does not teach wherein the MEMS resonating element is centrally anchored by first and second islands. Thus, the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-8 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843